Citation Nr: 1647161	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christa A. McGill, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from January 1963 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that proceeding is of record. 

In July 2012, and April 2015, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion, evaluated as 10 percent disabling, right lower extremity radiculopathy, evaluated as 10 percent disabling, and left lower extremity radiculopathy, evaluated as 10 percent disabling; his combined rating is 30 percent.  

2.  Factors warranting a referral for TDIU on an extraschedular basis are not present.





CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to TDIU. It is argued, in essence, that the Veteran is unemployable due to his service-connected disabilities given his current skill set and educational background.  See e.g., Veteran's representative's statement, received in September 2016.  

In March 2007, he filed his claim.  In February 2008, the RO denied the claim.  The Veteran has appealed.

In a TDIU claim, received in June 2015, the Veteran stated the following: he last worked in March 2004.  He had worked, self-employed, in home repair since 1990.  He left his last job due to disability.  He has a high school education with several years of training in plumbing.  See VA 21-8940, received in June 2015.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §  3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16 (b). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran's service-connected disabilities are: degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion, evaluated as 10 percent disabling, right lower extremity radiculopathy, evaluated as 10 percent disabling, and left lower extremity radiculopathy, evaluated as 10 percent disabling.  His combined rating is 30 percent.  

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16 (a) (2015), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration.  Id.

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

VA and private medical reports note a history of lumbar surgeries in 1982, 1992, and 2004.  Private treatment reports covering the Veteran's May 2004 surgery show that he was admitted for spinal stenosis and degenerative disc disease, and that he underwent a 360-degree spinal fusion L2-L3 with interbody fusion L2-3.  This evidence shows a number of treatments for back and neurological symptoms.  An April 2008 report notes 5/5 strength in the lower extremities, with sensation intact to light touch.  An associated X-ray report notes that there is a posterior interpedicular fusion of L2 and L3 bony fusion is noted from the L 3 level to the sacrum, and that extensive laminectomies are present narrowing of all of the lumbar intervertebral disc spaces with postoperative changes.  An August 2015 VA progress note shows that the Veteran stated that he was looking forward to going to Florida, and that he was "driving down."  VA progress notes do not contain findings of IVDS, or show that he was prescribed with best rest for back or lower extremity symptoms.      

A decision of the Social Security Administration (SSA), dated in September 2004, shows that the SSA determined that the Veteran was disabled as of April 2004.  His primary diagnosis was disorders of back, discogenic and degenerative, and his secondary diagnosis was heart failure.  An associated functional capacity report noted that, with regard to postural limitations, he could occasionally lift 20 pounds, stand or walk (with normal breaks) about 6 hours a day, that he could frequently climb ramps or stairs, perform balancing, kneeling, and crawling, and that he could occasionally stoop and crouch.  He had no established manipulative, visual, communicative, or environmental limitations.    

A VA examination report, dated in November 2007, shows that the Veteran had no atrophy, 5/5 strength in his lower extremities, bilaterally, and normal muscle tone.  A sensory examination was normal.  The diagnoses were degenerative disc disease of the lumbar spine, spinal stenosis, and status post lumbar fusion L3-S1.

A VA peripheral nerves examination report, dated in April 2010, shows that the Veteran had 5/5 strength in the distal lower extremities, and that sensation was intact to light touch in the lower extremities, bilaterally.  He walked with a cane.  The diagnoses were multi-level degenerative disc disease, L2-L3 fusion, and L3-S1 fusion.  With regard to employability, the examiner stated that the Veteran would have difficulties with positions that require more than occasional ambulation, but that he should have no difficulties with sedentary positions provided he was given the proper ergonomic modifications.  

A VA back disability benefits questionnaire (DBQ), dated in May 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, flexion was to 75 degrees, and extension was to 20 degrees.  A sensory examination was normal.  There was mild constant pain in the left lower extremity, due to radiculopathy, but no constant pain in the right lower extremity, and no intermittent pain, paresthesias and/or dysesthesias, or numbness, bilaterally.  See also May 2016 VA peripheral nerves DBQ (same).  The Veteran used a cane on a constant basis.  The impact on his ability to work was that he could walk for no more than 25 yards with a cane, stand or sit for 20 minutes, and he could not perform tasks that require frequent bending of his low back.  Id.

A VA peripheral nerves DBQ, dated in May 2013, notes decreased sensation at the lower left leg/ankle, and left foot/toes, with normal findings for the bilateral thigh and knee, and the right leg, ankle, foot, and toes.  There was incomplete paralysis of the left sciatic nerve; the right sciatic nerve, and the external popliteal nerves (bilaterally), as well as all other lower extremity nerves, were normal.  
 
A VA back DBQ, dated in June 2016, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran reported that he could not walk or stand for more than 10 minutes, or drive for more than about one hour, and that he needs to use a cane or walker.  He did not report flare-ups.  On examination, flexion was to 70 degrees, and extension was to 10 degrees.  Functional ability was significantly limited by pain.  There was mild intermittent pain, and paresthesias and/or dysesthesias, bilaterally, due to radiculopathy, but no constant pain, or numbness.  He used a cane or a walker on a regular basis.  The diagnoses were degenerative disc disease of the thoracolumbar spine with spinal stenosis, status post lumbar spinal fusion, radiculopathy left lower extremity, and radiculopathy right lower extremity.  The examiner concluded that the Veteran is limited in his ability to do physical work that would require him to lift, carry, push, pull, walk, stand, bend, twist, squat, climb for more than 10 minutes or more than 10 pounds (as applicable) but that he could do sedentary work that allowed him the ability to change positions frequently, and that he could do keyboarding, grasp, grip, write, answer a telephone, and interact with people.  The Veteran could work as a greeter, or security-watching video monitors, and could work in customer service or data entry.  

Both the May 2013 and June 2016 VA back DBQs show that there was no additional loss of function, or limitation of motion, after three repetitions.  Strength was 5/5 in the lower extremities, bilaterally.  Deep tendon reflexes were normal in the lower extremities, bilaterally.  There was no intervertebral disc syndrome (IVDS), muscle atrophy, and/or ankylosis.  See also May 2016 VA peripheral nerves DBQ (same).  

The Board finds that a referral for an extraschedular rating is not warranted.  The criteria for rating the Veteran's back and peripheral nerve disabilities include the symptoms that he has been found to have.  The evidence does not show that the Veteran has any back, or peripheral nerve, symptoms that are not contemplated by the schedule.  This is not a case where his levels of disability are not contemplated by the schedule.  The rating schedule includes levels of symptomatology that exceed what the Veteran has been shown to have.  For example, the schedule provides a 100 percent rating where there is unfavorable ankylosis of the entire spine, and ratings of up to 40 percent and 80 percent, respectively, for complete paralysis of the external popliteal, and sciatic, nerves.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  There is no history of hospitalization or surgery for his service-connected disabilities during the time period on appeal.  The Veteran is shown to have a number of significant physical disabilities for which service connection is not currently in effect, to include coronary artery bypass times four, chronic obstructive pulmonary disease, carcinoma of the colon, bilateral hearing loss, arthritis of the hands and left knee, and a total right knee arthroplasty.  The April 2010 and June 2016 VA opinions weigh against the claim.  For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321 (b).

In reaching this decision, the Board has considered the opinion of Dr. D.E., dated in June 2012.  This report notes, in part, that, "he does not exactly have physician ordered to bed rest but he does have the severe flares so he still should qualify for that."  Dr. D.E. asserts that, "I think it is reasonable for him not to have contacted with his physician at the onset of such a flare," that the Veteran cannot work in even a sedentary position, and that he is unable to participate in gainful employment.  

However, the complaints and findings in this report are significantly different from those shown in his VA examination reports and VA progress notes.  For example, Dr. D.E.'s report notes complaints of flare-ups, and incapacitating back pain at least twice a week, and indicates that he has IVDS.  This opinion is afforded reduced probative value, as incapacitating episodes and IVDS are not shown in the VA reports, which span a period of about nine years.  In addition, this report is over four years old, and the June 2016 VA DBQs are more recent and they are therefore considered more probative.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

The Board has also considered the Veteran's representative's argument that the June 2016 VA examiner's opinion was insufficiently supported.  However, the examiner noted the Veteran's education (high school diploma) and training as a plumber.  The report contains findings that include, but are not limited to, muscle strength, sensation, ranges of motion, and his ability to lift, carry, push, pull, walk, stand, bend, twist, squat, and climb, do keyboarding, grasp, grip, write, answer a telephone, and interact with people.  The examiner concluded that the Veteran could work as a greeter, or security-watching video monitors, and could work in customer service or data entry.  This indicates that the Veteran's demonstrated physical abilities and motor functions are consistent with the described employment, and that the examiner considered the Veteran's skill set and educational background.  The Board therefore finds that the examination is sufficient for adjudicative purposes.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (explaining that a medical opinion is adequate if it describes the disability in sufficient detail, takes into consideration the past medical history, and provides an analysis that the Board can weight against other evidence).  

Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations.  

In April 2015, the Board remanded this claim.  The Board directed that the Veteran be requested to provide the names, addresses and approximate dates of treatment of all relevant medical care providers.  In May 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  Additional VA treatment records were subsequently obtained.  The Board directed that the Veteran be provided with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and requested to complete and return it.  This has been done.  The Board further directed that the Veteran's claims file be sent to an appropriate specialist for an opinion to ascertain the impact of his service-connected disabilities on his employability.  In June 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


